

Exhibit 10.14
 
RESTRICTED STOCK UNIT AGREEMENT


FORTRESS INTERNATIONAL GROUP, INC.


AGREEMENT made as of the _______ day of ___________, 200_ (the “Grant Date”),
between Fortress International Group, Inc. (the “Company”), a Delaware
corporation, and [________________________] (the “Participant”).


WHEREAS, the Company has adopted the 2006 Omnibus Incentive Compensation Plan
(the “Plan”), to promote the interests of the Company by providing an incentive
for Employees and Nonemployee Directors of the Company;


WHEREAS, pursuant to the provisions of Article 10 of the Plan, the Company
desires to grant to the Participant restricted stock units (“RSUs”) related to
the Company’s common stock, $0.0001 par value per share (“Common Stock”), in
accordance with the provisions of the Plan, all on the terms and conditions
hereinafter set forth; and


WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the meanings ascribed to such terms in the
Plan.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.  Grant of Award.  The Company hereby grants to the Participant an aggregate
of ___________ RSUs (the “Award”) which represents a contingent entitlement of
the Participant to receive shares of Common Stock, on the terms and conditions
and subject to all the limitations set forth herein and in the Plan, which is
incorporated herein by reference.  The Participant acknowledges receipt of a
copy of the Plan.


2.  Vesting of Award.


(a)  Subject to the terms and conditions set forth in this Agreement and the
Plan, the Award granted hereby shall vest as follows provided that the
Participant remains an Employee or a Nonemployee Director on the Vesting Date:


Number of RSUs
Vesting Date
All of the RSUs
Upon attainment of a $3.00 per share closing
price of the Company’s Common Stock for 20
consecutive trading days



On the Vesting Date set forth above, the Participant shall be entitled to
receive such number of shares of Common Stock equivalent to the number of RSUs
set forth opposite the Vesting Date provided that the Participant is employed by
the Company or a Subsidiary on the Vesting Date.  Such shares of Common Stock
shall thereafter be delivered by the Company to the Participant within 5 days of
the Vesting Date and in accordance with this Agreement and the Plan.  The
purchase price is $0.0001 per share payable if and when shares of Common Stock
are issued by the Company, which payment will be made by the Company on behalf
of the Participant as compensation for the Participant’s prior service to the
Company and which amount will be reported as income on the Participant’s W-2 (or
other applicable form) in the year of payment.  Notwithstanding the foregoing,
if the Participant is a “specified employee” (as defined under Section 409A of
the Code) on the Vesting Date then such payment of shares of Common Stock, if
required by Section 409A of the Code, will be made six months after the date of
such Separation from Service (as defined in Section 409A of the Code).


(b)  Notwithstanding the foregoing, in the event of a Change in Control prior to
the termination of this Agreement, the RSUs shall vest in full as of the date of
the Change in Control and shall be paid out in shares of Common Stock in
accordance with the provisions of Section 14 of the Plan.


(c)  Except as otherwise set forth in this Agreement, if the Participant ceases
to be employed for any reason by the Company or a Subsidiary (the “Termination”)
prior to the Vesting Date set forth in Section 2(a) above, then as of the date
on which the Participant’s employment terminates, this Award shall immediately
be forfeited to the Company and this Agreement shall terminate and be of no
further force or effect.f


(d)  If the Vesting Date has not occurred prior to December 31, 2010, then this
Award shall expire and this Agreement shall terminate and be of no further force
or effect.
 
3.  Prohibitions on Transfer and Sale.  This Award (including any additional
RSUs received by the Participant as a result of stock dividends, stock splits or
any other similar transaction affecting the Company's securities without receipt
of consideration) shall not be transferable by the Participant otherwise than by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder.  Except as provided in
the previous sentence, the shares of Common Stock to be issued pursuant to this
Agreement shall be issued, during the Participant's lifetime, only to the
Participant (or, in the event of legal incapacity or incompetence, to the
Participant's guardian or representative). This Award shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process.  Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
this Award or of any rights granted hereunder contrary to the provisions of this
Section 3, or the levy of any attachment or similar process upon this Award
shall be null and void.


4.  Adjustments.  The Plan contains provisions covering the treatment of RSUs
and shares of Common Stock in a number of contingencies such as stock splits,
mergers and upon a Change in Control.  Provisions in the Plan for adjustment
with respect to this Award and the related provisions with respect to successors
to the business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.  In addition, the per share closing price set
forth in Section 2 hereof shall also be adjusted as appropriate to reflect any
stock split or other adjustment event set forth in the Plan.


5.  Securities Law Compliance.  The Participant specifically acknowledges and
agrees that any sales of shares of Common Stock shall be made in accordance with
the requirements of the Securities Act of 1933, as amended.  The Company
currently has an effective registration statement on file with the Securities
and Exchange Commission with respect to the Common Stock to be granted
hereunder.  The Company intends to maintain this registration statement but has
no obligation to do so.  If the registration statement ceases to be effective
for any reason or there is a restriction under foreign law, you will not be able
to transfer or sell any of the shares of Common Stock issued to you pursuant to
this Agreement unless exemptions from registration or filings under applicable
securities laws are available.  The Company shall not be obligated to either
issue the Common Stock or permit the resale of any shares of Common Stock if
such issuance or resale would violate any applicable securities law, rule or
regulation.


6.  Rights as a Stockholder.  The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.


7.  Incorporation of the Plan.  The Participant specifically understands and
agrees that the RSUs and the shares of Common Stock to be issued under the Plan
will be issued to the Participant pursuant to the Plan, a copy of which Plan the
Participant acknowledges he or she has read and understands and by which Plan he
or she agrees to be bound.  The provisions of the Plan are incorporated herein
by reference.
 

--------------------------------------------------------------------------------


 
8.  Tax Liability of the Participant and Payment of Taxes. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to this Award or the shares of Common Stock to be issued pursuant
to this Agreement or otherwise sold shall be the Participant’s
responsibility.  Without limiting the foregoing, the Participant agrees that if
under applicable law the Participant will owe taxes on the Vesting Date the
Company shall be entitled to immediate payment from the Participant of the
amount of any tax required to be withheld by the Company. Any taxes due shall be
paid, at the option of the Company as follows:


(a)  through reducing the number of shares of Common Stock actually issued to
the Participant on the Vesting Date in an amount equal to the amount of minimum
withholding tax due and payable by the Company.  Fractional shares will not be
retained to satisfy any portion of the withholding tax.  Accordingly, the
Participant agrees that in the event that the amount of withholding owed would
result in a fraction of a share being owed, that amount will be satisfied by
withholding the fractional amount from the Participant’s paycheck;


(b)  requiring the Participant to deposit with the Company an amount of cash
equal to the amount determined by the Company to be required with respect to the
statutory minimum of the Participant’s estimated total federal, state and local
tax obligations or otherwise withholding from the Participant’s paycheck an
amount equal to the withholding tax due and payable; or


(c)  authorizing the sale by the Participant on the Vesting Date of such number
of shares of Common Stock as the Company instructs a registered broker to sell
to satisfy the Company’s withholding obligations, after deduction of the
broker’s commission, and the broker shall be required to remit to the Company
the cash necessary in order for the Company to satisfy its withholding
obligation.  In connection with such sale, the Participant shall execute any
such documents requested by broker in order to effectuate the sale of the shares
and payment of the withholding obligation to the Company.


The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.


9.  Participant Acknowledgements and Authorizations.


The Participant acknowledges the following:


(a)  The Company is not by the Plan or this Award obligated to continue the
Participant as an Employee or a Nonemployee Director.


(b)  The Plan is discretionary in nature and may be suspended or terminated by
the Company at any time.


(c)  The grant of this Award is considered a one-time benefit and does not
create a contractual or other right to receive any other award under the Plan,
benefits in lieu of awards or any other benefits in the future.


(d)   The Plan is a voluntary program of the Company and future awards, if any,
will be at the sole discretion of the Company, including, but not limited to,
the timing of any grant, the amount of any award, vesting provisions and the
purchase price, if any.


(e)  The value of this Award is an extraordinary item of compensation outside of
the scope of any employment.  As such the Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.  The future value of the shares of
Common Stock is unknown and cannot be predicted with certainty.


(f)  The Participant authorizes his or her employer to furnish the Company (and
any agent administering the Plan or providing recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of the
Award and the administration of the Plan, and the Participant waives any data
privacy rights he or she may have with respect to such information or the
sharing of such information.


10.  Notices.  Any notices required or permitted by the terms of this Agreement
or the Plan shall be given by recognized courier service, facsimile, registered
or certified mail, return receipt requested, addressed as follows:


If to the Company:
 
Attn:
Chairman of the Board
7226 Lee DeForest Drive, Suite 203
Columbia, Maryland 21046
Facsimile Number:

 
 
If to the Participant:


____________________________________


____________________________________


____________________________________


or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given on
the earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.


11.  Assignment and Successors.


(a)  This Agreement is personal to the Participant and without the prior written
consent of the Company shall not be assignable by the Participant otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Participant’s legal representatives.


(b)  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


12.  Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof.  For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the State of Maryland and agree that
such litigation shall be conducted in the state courts of Maryland or the
federal courts of the United States for the District of Maryland.


13.  Severability.  If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.
 

--------------------------------------------------------------------------------


 
14.  Entire Agreement.  This Agreement, together with the Plan, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.


15.  Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.


16.  Counterparts.  This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


17.  Data Privacy.  By entering into this Agreement, the Participant:  (i)
authorizes the Company and each Subsidiary, and any agent of the Company or any
Subsidiary administering the Plan or providing Plan record keeping services, to
disclose to the Company or any of its Subsidiaries such information and data as
the Company or any Subsidiary shall request in order to facilitate the grant of
RSUs and the administration of the Plan; (ii) waives any data privacy rights he
or she may have with respect to such information; and (iii) authorizes the
Company and each Subsidiary to store and transmit such information in electronic
form.


18.  Section 409A.  Notwithstanding any other provision of this Agreement to the
contrary, the Agreement shall be interpreted and at all times administered in a
manner that avoids the inclusion of compensation in income under Section
409A(a)(1) of the Code.  Any provision inconsistent with Section 409A of the
Code will be read out of the Agreement.  It is intended that each installment of
the payments and benefits provided under this Agreement shall be treated as a
separate “payment” for purposes of Section 409A of the Code.  Neither the
Company nor the Participant shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code.


[THE NEXT PAGE IS THE SIGNATURE PAGE]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 



 
FORTRESS INTERNATIONAL GROUP, INC.
                         
By:
       
Name:
     
Title:
                   
PARTICIPANT:
                       
Print Name:





--------------------------------------------------------------------------------

